Citation Nr: 1703507	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee degenerative changes.

2.  Entitlement to ratings in excess of 20 and 10 percent for left knee medial meniscectomy and reconstruction, anterior cruciate ligament (ACL), and degenerative changes. 


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel








INTRODUCTION

The Veteran had active service in the United States Navy from June 1987 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The appeal was remanded by the Board in June 2011 and August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted private treatment records and a lay statement in in December 2016, which reflect that he was scheduled for a total left knee replacement surgery in January 2017.  The Veteran's left knee surgery represents a material change in the severity of the left knee disability and provides an indication of worsening since the most recent July 2016 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, these claims must be remanded.

Additionally, it does not appear that the Veteran's knee joints have been tested for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  38 C.F.R. § 4.59.  In this regard, although the Veteran submitted a private June 2016 examination report, and it includes a section on pain, range of motion testing was not conducted.  Accordingly, this appeal must be remanded in order to obtain an adequate VA examination on the knees.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request any outstanding private treatment records, to include records of the January 2017 left knee replacement surgery and records from HOME - Hospital Orthopedico e Medicina Especializada, dated after July 2016.

2.  Check for and obtain VA treatment records.  Any negative response should be associated with the claims file.  

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The left and right knees should be tested in both active and passive motion, and in weight-bearing and non-weight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



